
	

114 HR 3070 : EEZ Transit Zone Clarification and Access Act
U.S. House of Representatives
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3070
		IN THE SENATE OF THE UNITED STATES
		June 8, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To authorize the Secretary of Commerce to permit striped bass fishing in the Exclusive Economic
			 Zone transit zone between Montauk, New York, and Point Judith, Rhode
			 Island, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the EEZ Transit Zone Clarification and Access Act. 2.Recreational fishing in Block Island Sound Transit Zone (a)In generalThe Secretary of Commerce, in consultation with the Atlantic States Marine Fisheries Commission, may issue regulations to permit and regulate recreational Atlantic striped bass fishing in the Block Island Sound Transit Zone.
 (b)Block Island Sound Transit Zone definedIn this section the term Block Island Sound transit zone means the area of the exclusive economic zone north of a line connecting Montauk Light, Montauk Point, New York, and Block Island Southeast Light, Block Island, Rhode Island; and west of a line connecting Point Judith Light, Point Judith, Rhode Island, and Block Island Southeast Light, Block Island, Rhode Island.
 (c)Savings clauseNothing in this section or the regulations issued under this section shall affect— (1)any permit that—
 (A)is issued under any other provision of law by the National Oceanic and Atmospheric Administration, including a permit issued before the date of the enactment of this Act; and
 (B)authorizes fishing in the Block Island Sound Transit Zone; or (2)any activity authorized by such a permit.
				
	Passed the House of Representatives June 7, 2016.Karen L. Haas,Clerk
